                                                                   Case 2:19-bk-24804-VZ             Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29                            Desc
                                                                                                      Main Document    Page 1 of 122


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       Malhar S. Pagay (CA Bar No. 189289)
                                                                   2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                       10100 Santa Monica Blvd., 13th Floor
                                                                   3   Los Angeles, California 90067
                                                                       Telephone: 310/277-6910
                                                                   4   Facsimile: 310/201-0760
                                                                   5   Email: rpachulski@pszjlaw.com
                                                                                mpagay@pszjlaw.com
                                                                   6
                                                                       Suzzanne Uhland (CA Bar No. 136852)
                                                                   7   Tianjiao (“TJ”) Li (admitted pro hac vice)
                                                                       LATHAM & WATKINS LLP
                                                                   8   885 Third Avenue
                                                                       New York, New York 10022
                                                                   9   Telephone: 212/906-1200
                                                                       Facsimile: 212/751-4864
                                                                  10   E-mail: suzzanne.uhland@lw.com
                                                                               tj.li@lw.com
                                                                  11
                                                                       Attorneys for Reorganized Debtor
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                                                       UNITED STATES BANKRUPTCY COURT
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                  14

                                                                  15                                              LOS ANGELES DIVISION
                                                                       In re:                                                          Case No.: 2:19-bk-24804-VZ
                                                                  16
                                                                       YUETING JIA,1                                                   Chapter 11
                                                                  17
                                                                                                           Debtor.                     REORGANIZED DEBTOR’S
                                                                  18                                                                   OBJECTION TO CLAIM NO. 60 FILED
                                                                                                                                       BY HAN’S SAN JOSE HOSPITALITY
                                                                  19                                                                   LLC; DECLARATION OF YUETING JIA
                                                                                                                                       IN SUPPORT THEREOF
                                                                  20
                                                                                                                                       Date:          October 5, 2021
                                                                  21                                                                   Time:          11:00 a.m.
                                                                                                                                       Place:         Courtroom 1368
                                                                  22                                                                                  Roybal Federal Building
                                                                                                                                                      255 E. Temple Street
                                                                  23                                                                                  Los Angeles, California 90012

                                                                  24                                                                   Judge:         Hon. Vincent P. Zurzolo

                                                                  25

                                                                  26

                                                                  27
                                                                       1
                                                                        The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is
                                                                  28   91 Marguerite Drive, Rancho Palos Verdes, CA 90275.
                                                                                                                                   1
                                                                       DOCS_LA:339222.10 46353/003
                                                                   Case 2:19-bk-24804-VZ                    Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29                                              Desc
                                                                                                             Main Document    Page 2 of 122


                                                                   1                                                          TABLE OF CONTENTS

                                                                   2   I. JURISDICTION .................................................................................................................................1
                                                                   3   II. BACKGROUND ...............................................................................................................................1
                                                                   4              A.         The Commencement of the Debtor’s Bankruptcy Case ................................................1
                                                                   5
                                                                                  B.         The Creditors’ Committee’s Investigation of the Debtor’s Assets, Related
                                                                   6                         Parties, Transfers, and Financial Affairs........................................................................1

                                                                   7              C.         Confirmation of the Debtor’s Plan of Reorganization ...................................................2

                                                                   8              D.         The Claim.......................................................................................................................3

                                                                   9              E.         The Lessees and Ocean View Are Separate, Independent Entities ...............................4
                                                                  10   III. ARGUMENT ...................................................................................................................................5
                                                                  11              A.         Procedural Requirements for Objections to Claims.......................................................5
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                                  B.         The Court Must Determine the Allowance of a Claim Subject to Objection ................5
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                  C.         Burden of Proof..............................................................................................................6
                                                                  14
                                                                                  D.         The Claim Is Unsupported and Consequently Invalid ...................................................6
                                                                  15
                                                                                  E.         The Debtor Is Not Liable for the Claim .........................................................................7
                                                                  16
                                                                                             1.         Alter Ego Is an Extreme Remedy, Sparingly Used..........................................11
                                                                  17
                                                                                             2.         The Lessees and Ocean View Are Separate from the Debtor ..........................12
                                                                  18
                                                                                             3.         The Claimant Cannot Assert an Inequitable Result from the
                                                                  19
                                                                                                        Maintenance of Corporate Separateness ..........................................................12
                                                                  20
                                                                       IV. GENERAL RESERVATION OF RIGHTS ..................................................................................13
                                                                  21
                                                                       V. NOTICE ..........................................................................................................................................13
                                                                  22
                                                                       VI. CONCLUSION..............................................................................................................................14
                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                                                 i
                                                                       DOCS_LA:339222.10 46353/003
                                                                   Case 2:19-bk-24804-VZ                   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29                                          Desc
                                                                                                            Main Document    Page 3 of 122


                                                                   1                                                     TABLE OF AUTHORITIES

                                                                   2
                                                                                                                                           Cases
                                                                   3   Ahcom, Ltd. v. Smeding
                                                                          623 F.3d 1248 (9th Cir. 2010) ........................................................................................................ 10
                                                                   4
                                                                       Ashford v. Consolidated Pioneer Mortg. (In re Consolidated Pioneer Mortg.)
                                                                   5      178 B.R. 222 (BAP 9th Cir. 1995), aff’d, 91 F.3d 151 (9th Cir. 1996)............................................ 6
                                                                       Automortriz del Golfo v. Resnick
                                                                   6      47 Cal. 2d 792 (1957) ..................................................................................................................... 10
                                                                   7   Cambridge Elecs. Corp. v. MGA Elecs., Inc.
                                                                          227 F.R.D. 313 (C.D. Cal. 2004) ...................................................................................................... 8
                                                                   8   Chatlos Syst. v. Kaplan (In re TIE/Communications)
                                                                          163 B.R. 435 (Bankr. D. Del. 1994) ................................................................................................. 7
                                                                   9
                                                                       Drew v. Hart (In re Hart)
                                                                  10      2014 Bankr. LEXIS 1012, at *87 (Bankr. N.D. Cal. Mar. 14, 2014) ............................................... 9
                                                                       EVOQ Prop. v. Maddux (In re Meruelo Maddux Prop.)
                                                                  11      2013 Bankr. LEXIS 4672 at *25 (BAP 9th Cir. Apr. 15, 2013)........................................................ 7
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Gerritsen v. Warner Bros. Ent.
                                                                          116 F.Supp.3d 1104 (C.D. Cal. 2015) ...................................................................................... 10, 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                       Gopal v. Kaiser Found. Health Plan
                                                                          248 Cal. App. 4th 425 (2016) ........................................................................................................... 7
                                                                  14
                                                                       Hennessey’s Tavern, Inc. v. American Air Filter Co.
                                                                  15      204 Cal. App.3d 1351 (1988) ......................................................................................................... 10
                                                                       Hoang v. Vinh Phat Supermarket
                                                                  16      2013 U.S. Dist. LEXIS 114475, at *41 (E.D. Cal. Aug. 13, 2013) ................................................ 10
                                                                  17   In re All-American Auxiliary Ass’n.
                                                                          95 B.R. 540 (Bankr. S.D. Ohio 1989)............................................................................................... 7
                                                                  18   In re Allegheny Int’l
                                                                          954 F.2d 167 (3d Cir. 1992) ............................................................................................................. 7
                                                                  19
                                                                       In re Lasky
                                                                  20      364 B.R. 385 (Bankr. C.D. Cal. 2007).............................................................................................. 6
                                                                       International Brotherhood of Electrical Workers, Local Union No. 332 v.
                                                                  21      Hyland Wilson Electrical Contractors, Inc.
                                                                          881 F.2d 820 (9th Cir. 1989) ............................................................................................................ 8
                                                                  22
                                                                       Las Palmas Assoc. v. Las Palmas Ctr.
                                                                  23      235 Cal App. 3d 1220 (1991) ..................................................................................................... 8, 12
                                                                       Lundell v. Anchor Constr. Specialists, Inc.
                                                                  24      223 F.3d 1035 (9th Cir. 2000) ........................................................................................................... 7
                                                                  25   Mesler v. Bragg Mgmt.
                                                                          39 Cal.3d 290 (1985) .................................................................................................................. 8, 10
                                                                  26   Mid-Century Ins. Co. v. Gardner
                                                                          9 Cal. App. 4th 1205 (1992) ............................................................................................................. 7
                                                                  27
                                                                       Ministry of Def. of Islamic Republic v. Gould, Inc.
                                                                  28      969 F.2d 764 (9th Cir. 1992) aff’d. 587 F. App’x 406 (9th Cir. 2014) ............................................. 9


                                                                       DOCS_LA:339222.10 46353/003                                            ii
                                                                   Case 2:19-bk-24804-VZ                    Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29                                              Desc
                                                                                                             Main Document    Page 4 of 122


                                                                   1   Neilson v. Union Bank
                                                                         290 F.Supp. 2d 1101 (C.D. Cal. 2003) ........................................................................................... 11
                                                                   2   Norins Realty Co. v. Consolidated Abstract & Title Co.
                                                                         80 Cal. App.2d 879 (1947) ............................................................................................................. 10
                                                                   3
                                                                       O’Rourke v. Seaboard Surety Co. (In re E.R. Fergert, Inc.)
                                                                   4     887 F.2d 955 (9th Cir. 1998) ............................................................................................................ 6
                                                                       Politte v. United States
                                                                   5     2012 U.S. Dist. LEXIS 38467, at *29-30 and n.18 (S.D. Cal. Mar. 21, 2012) ................................ 9
                                                                   6   Rund v. Kirkland (In re EPD Inv. Co.)
                                                                         2020 Bankr. LEXIS 3091, at *50 (Bankr. C.D. Cal. Oct. 29, 2020) ................................................ 7
                                                                   7   Sandoval v. Ali
                                                                         34 F.Supp.3d 1031 (N.D. Cal. 2014) .............................................................................................. 10
                                                                   8
                                                                       Sass v. Barclays Bank PLC (In re American Home Mortg.)
                                                                   9     501 B.R. 44 (Bankr. D. Del. 2013) ................................................................................................... 7
                                                                       Seymour v. Hull & Moreland Engineering
                                                                  10     605 F.2d 1105 (9th Cir. 1979) ...................................................................................................... 8, 9
                                                                  11   Sonora Diamond Corp. v. Superior Court
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                         83 Cal. App. 4th 523 (2000) ................................................................................................. 8, 11, 12
                                                                  12   Swanson v. Levy
                                                                         509 F.2d 859 (9th Cir. 1975) ........................................................................................................ 8, 9
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                       Vanderbilt Props. v. Buchbinder (In re Windmill Farms, Inc.)
                                                                  14     841 F.2d 1467 (9th Cir. 1988) .......................................................................................................... 9
                                                                       Wright v. Holm (In re Holm)
                                                                  15     931 F.2d 620 (9th Cir. 1991) ............................................................................................................ 6
                                                                  16   Wuxi City Runyuan Keji Ziaoe Daikuan Co. v. Xuewei Wu
                                                                         2013 U.S.Dist. LEXIS 195308, at *10 (C.D. Cal. May 1, 2013) ................................................... 10
                                                                  17

                                                                  18                                                                   Statutes
                                                                       11 U.S.C. § 101 ..................................................................................................................................... 1
                                                                  19
                                                                       11 U.S.C. § 102 ..................................................................................................................................... 1
                                                                  20   11 U.S.C. § 105 ..................................................................................................................................... 1
                                                                  21   11 U.S.C. § 1102(a)(1).......................................................................................................................... 1
                                                                       11 U.S.C. § 2002 ................................................................................................................................. 13
                                                                  22
                                                                       11 U.S.C. § 341(a) .............................................................................................................................. 12
                                                                  23   11 U.S.C. § 364 ..................................................................................................................................... 9
                                                                  24   11 U.S.C. § 502(b) ............................................................................................................................ 1, 5
                                                                       11 U.S.C. § 502(b)(1) ........................................................................................................................... 6
                                                                  25
                                                                       11 U.S.C. § 523(a)(2)(A) ...................................................................................................................... 9
                                                                  26   28 U.S.C. § 1408 ................................................................................................................................... 1
                                                                  27   28 U.S.C. § 1409 ................................................................................................................................... 1
                                                                       Fed. R. Bankr. P. 3001 .......................................................................................................................... 7
                                                                  28
                                                                       Fed. R. Bankr. P. 3001(c) ..................................................................................................................... 6

                                                                       DOCS_LA:339222.10 46353/003                                               iii
                                                                   Case 2:19-bk-24804-VZ                   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29                                           Desc
                                                                                                            Main Document    Page 5 of 122


                                                                   1   Fed. R. Bankr. P. 3001(c)(1) ................................................................................................................. 6
                                                                       Fed. R. Bankr. P. 3001(f) ...................................................................................................................... 6
                                                                   2
                                                                       Fed. R. Bankr. P. 3007 ...................................................................................................................... 1, 5
                                                                   3

                                                                   4                                                     Other Authorities
                                                                                                                         Other Authorities
                                                                   5
                                                                       14 Cal. Forms of Pleading and Practice–Annotated § 161.33 [9] (2021)............................................. 8
                                                                   6   2 Cal. Prac. Guide Corps. § 2:52.2 ...................................................................................................... 8
                                                                   7   5 California Points & Authorities § 52.60[3][d] (2021) ..................................................................... 11
                                                                       Cal. Corp. Code § 300(e) .................................................................................................................... 11
                                                                   8
                                                                       Collier on Bankruptcy ¶ 502.02 at 502-22 (15th ed. 1991) ................................................................... 6
                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:339222.10 46353/003                                            iv
                                                                   Case 2:19-bk-24804-VZ             Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29               Desc
                                                                                                      Main Document    Page 6 of 122


                                                                   1           Yueting Jia, the reorganized debtor herein (the “Debtor,” “Reorganized Debtor” or “YT”),

                                                                   2   hereby objects (the “Objection”) to claim number 60 (the “Claim”), filed by Han’s San Jose

                                                                   3   Hospitality LLC (the “Claimant”) and states as follows:

                                                                   4                                                       I.

                                                                   5                                               JURISDICTION

                                                                   6           This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 157 and 1334.

                                                                   7   Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief

                                                                   8   sought herein are sections 102, 105 and 502(b) of title 11 of the United States Code, 11 U.S.C.

                                                                   9   §§ 101, et seq. (the “Bankruptcy Code”), and Rule 3007 of the Federal Rules of Bankruptcy

                                                                  10   Procedure (the “Bankruptcy Rules”).

                                                                  11                                                       II.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                               BACKGROUND
                                        LOS ANGELES, CALIFORNIA




                                                                  13   A.      The Commencement of the Debtor’s Bankruptcy Case
                                           ATTORNEYS AT LAW




                                                                  14           On October 14, 2019 (the “Petition Date”), YT commenced his chapter 11 case by filing a

                                                                  15   voluntary petition for relief under chapter 11 of the Bankruptcy Code. Throughout the pendency of

                                                                  16   his bankruptcy case, YT remained in possession of his assets and managed his affairs as a debtor in

                                                                  17   possession.

                                                                  18   B.      The Creditors’ Committee’s Investigation of the Debtor’s Assets, Related Parties,

                                                                  19           Transfers, and Financial Affairs

                                                                  20           On October 25, 2019, the U.S. Trustee appointed the Official Committee of Unsecured

                                                                  21   Creditors (the “Creditors’ Committee”) in this chapter 11 case pursuant to section 1102(a)(1) of the

                                                                  22   Bankruptcy Code [Docket No. 45]. The Creditors’ Committee retained the following professional

                                                                  23   firms: (i) Lowenstein Sandler LLP, as bankruptcy counsel; (ii) Polsinelli LLP, as California co-

                                                                  24   counsel; and (iii) Alvarez & Marsal North America, LLC, as financial advisor.

                                                                  25           For months, the Creditors’ Committee’s professionals investigated the Debtor’s assets,

                                                                  26   liabilities, transfers, and transactions (including transfers and alleged transfers to insiders and

                                                                  27   affiliates) in order to determine whether any viable estate litigation claims exist that could be

                                                                  28   brought either derivatively by the Creditors’ Committee during the Debtor’s bankruptcy case or by a

                                                                                                                            1
                                                                       DOCS_LA:339222.10 46353/003
                                                                   Case 2:19-bk-24804-VZ             Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29                        Desc
                                                                                                      Main Document    Page 7 of 122


                                                                   1   postconfirmation litigation trust or other estate fiduciary.2 The Creditors’ Committee’s investigation

                                                                   2   of the Debtor and his assets, historical transactions and business operations was led by a former

                                                                   3   Federal Bureau of Investigation special agent with credentials as a certified public accountant who

                                                                   4   specializes in sophisticated internal corporate investigations and forensic accounting investigations

                                                                   5   into corruption, money laundering, embezzlement, and fraud, including within bankruptcy

                                                                   6   proceedings.3

                                                                   7           The Creditors’ Committee’s investigation team performed extensive due diligence on

                                                                   8   potential claims to obtain or recover assets into the bankruptcy estate, which included:

                                                                   9          1.       Obtaining hundreds of documents relating to the Debtor’s personal businesses and
                                                                       financial affairs, including those of Faraday Future and its parent company;
                                                                  10
                                                                              2.       Conducting investigative interviews of seven witnesses relating to the Debtor’s
                                                                  11   financial affairs;
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12          3.     Conducting a deposition of the Debtor over a two-day period in connection with
                                                                       formal questions posed by the Creditors’ Committee and an individual Creditors’ Committee
                                        LOS ANGELES, CALIFORNIA




                                                                  13   member; and
                                           ATTORNEYS AT LAW




                                                                  14          4.      Investigating companies in which the Debtor held and sold interests in the two years
                                                                       preceding the bankruptcy case and the transfers of such interests.4
                                                                  15
                                                                               As a result of its comprehensive investigation, which included examinations of Faraday
                                                                  16
                                                                       Future, Ocean View and other entities and individuals, the Creditors’ Committee concluded that
                                                                  17
                                                                       there was no evidence to suggest that the Debtor’s Plan did not disclose and account for all
                                                                  18
                                                                       recoverable assets of the Debtor.5
                                                                  19
                                                                       C.      Confirmation of the Debtor’s Plan of Reorganization
                                                                  20
                                                                               On June 5, 2020, this Court entered an order [Docket No. 810] confirming the Third
                                                                  21
                                                                       Amended Chapter 11 Plan of Reorganization for Yueting Jia, as modified (the “Plan”). The Plan
                                                                  22
                                                                       became effective on June 26, 2020.
                                                                  23
                                                                               Pursuant to the Order Granting Reorganized Debtor’s Motion for Order to Further Extend
                                                                  24

                                                                  25
                                                                       2
                                                                         See The Official Committee of Unsecured Creditors’ Omnibus Reply to Objections to Debtor’s Third Amended Plan of
                                                                  26   Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 763] at 2.
                                                                       3
                                                                         See Declaration of William B. Waldie in Support of the Official Committee of Unsecured Creditors’ Omnibus Reply to
                                                                  27   Objections to Debtor’s Third Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [Docket
                                                                       No. 764] (the “Waldie Declaration”) ¶¶ 1-2 at 1.
                                                                  28   4
                                                                         Id. ¶¶ 6-12 at 3-8.
                                                                       5
                                                                         Id. ¶ 13 at 8; see also id. ¶¶ 6-12 at 3-8.

                                                                       DOCS_LA:339222.10 46353/003                              2
                                                                   Case 2:19-bk-24804-VZ             Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29                            Desc
                                                                                                      Main Document    Page 8 of 122


                                                                   1   Time to File Claim Objections [Docket No. 961], the Reorganized Debtor may file objections to

                                                                   2   claims through and including August 20, 2021.

                                                                   3   D.       The Claim

                                                                   4            The Claim, a true and correct copy of which is attached hereto as Exhibit “A,”6 is predicated

                                                                   5   upon a Complaint for (1) Breach of Contract; (2) Breach of Implied Covenant of Good Faith and

                                                                   6   Fair Dealing; (3) Fraud; (4) Negligent Misrepresentation; (5) Negligence; (6) Intentional

                                                                   7   Interference with Contract (the “Complaint”) filed by Claimant against YT and Ocean View Drive,

                                                                   8   Inc. (“Ocean View” and, collectively with YT, the “Defendants”), which is attached to the proof of

                                                                   9   claim.7 The Complaint states: “This is an action for breach of contract and related claims arising

                                                                  10   out of a written rental agreement … for . . . commercial property . . . .” Complaint ¶ 1. The written

                                                                  11   rental agreement referenced in the Complaint is that certain Office Lease by and between BSREP
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Rio Robles LLC, on the one hand, and Le Technology, Inc. (“Le Technology”), and Le Holdings
                                        LOS ANGELES, CALIFORNIA




                                                                  13   (Beijing) Co., Ltd. (“Le Holdings” and, collectively with Le Technology, the “Lessees”), on the
                                           ATTORNEYS AT LAW




                                                                  14   other hand, is attached as Exhibit “1” to the Complaint (the “Lease”). The Debtor is not a party to

                                                                  15   the Lease. The Claimant fails to attach any evidence in support of the Claim.

                                                                  16            The Complaint, seemingly largely based on media articles, is conclusory and self-

                                                                  17   contradictory by admitting that the so-called “alter egos” were in fact separate entities with separate

                                                                  18   lines of business and separate valuable assets:8 (a) Defendant Ocean View is a “holding company”

                                                                  19   that purchased over $20 million in real property, id. ¶¶ 34, 87 (“Ocean View Drive’s real estate

                                                                  20   holdings . . . that exceed $20 million . . . were placed into corporate form strictly to hold title.”);

                                                                  21   (b) Lessee Le Technology is a streaming service that is the “Netflix of China,” id. ¶ 10, that “had $2

                                                                  22   to $2.5 million cash,” id. ¶ 48; (c) Lessee Le Holdings holds domestic subsidiary Le Technology, id.;

                                                                  23   and (d) Faraday Future is a public company that makes electric vehicles, all of which demonstrate

                                                                  24

                                                                  25   6
                                                                         The Reorganized Debtor respectfully requests that the Court take judicial notice of the filed Claim pursuant to Rule 201
                                                                       of the Federal Rules of Evidence.
                                                                       7
                                                                  26     On April 2, 2021, the Debtor filed the Debtor’s Notice of Objection and Motion, and Objection to Claim or,
                                                                       Alternatively, Motion for Estimation of Claim No. 60 Filed by Han’s San Jose Hospitality LLC, for Purposes of Voting
                                                                  27   on Plan [Docket No. 500], which was subsequently withdrawn based on the Debtor’s having a sufficient number of
                                                                       votes to confirm the Plan regardless of the disposition of that objection [Docket No. 694].
                                                                  28   8
                                                                         The Reorganized Debtor recites certain allegations and admissions made by the Claimant; however, by doing so, he
                                                                       does not admit to any of the Claimant’s allegations.

                                                                       DOCS_LA:339222.10 46353/003                                 3
                                                                   Case 2:19-bk-24804-VZ               Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29               Desc
                                                                                                        Main Document    Page 9 of 122


                                                                   1   they are not “shell corporations,” as the Claimant asserts, id. ¶ 37.

                                                                   2              Significantly, the Claimant lists many different officers and representatives for Ocean View,

                                                                   3   the Lessees and Faraday Future throughout the Complaint (a few of which officers and

                                                                   4   representatives overlap between such entities, but many do not); however, absent in the Claimant’s

                                                                   5   list of officers and representatives is the Debtor, other than to recognize that, at the time of the

                                                                   6   Complaint, he allegedly “recently became Chief Executive Officer of Faraday Future.” Id. ¶ 138.

                                                                   7              Additionally, the Claimant’s use of the term “commingling” of funds requires a new

                                                                   8   definition of such word because the Claimant appears to equate alleged nonpayment with

                                                                   9   commingling. Id. (alleging that “no money was ever actually exchanged. This [was a] type of

                                                                  10   commingling of funds. . . . [and] “the companies almost never even submitted invoices to each other

                                                                  11   for goods and services that they procured for the other company, let alone make any payments to
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   each other for said goods or services.”). Also, the Claimant asserts that at times money flowed from
                                        LOS ANGELES, CALIFORNIA




                                                                  13   the Debtor to the entities to keep them capitalized, as “Ms. Deng and Mr. Yueting [i.e., the Debtor]
                                           ATTORNEYS AT LAW




                                                                  14   borrowed money against their personal residences to raise money for Faraday . . . ,” id. ¶ 83, and “Jia

                                                                  15   Yueting [i.e., the Debtor] and Faraday Future personally held themselves out as responsible and, in

                                                                  16   fact, paid many debts of Le Technology and Le Holdings from their personal finances, id. ¶ 86.

                                                                  17   E.         The Lessees and Ocean View Are Separate, Independent Entities

                                                                  18              As set forth in the Lease, at all times material to the Complaint, Le Technology is a

                                                                  19   California corporation. See Claim, Ex. A (Complaint), Ex. 1 (Lease) at 1. A true and correct copy

                                                                  20   of the results of a search of Le Technology on the California Secretary of State’s online Business

                                                                  21   Search portal, indicating its jurisdiction of organization and corporate status, is attached as

                                                                  22   Exhibit “A” to the Request for Judicial Notice filed concurrently herewith (the “RFJN”).

                                                                  23              As set forth in the Lease, at all times material to the Complaint, Le Holdings is a company

                                                                  24   organized under the laws of the People’s Republic of China. See id. The name “Le Holdings

                                                                  25   (Beijing) Co., Ltd.,” is one English translation of the Chinese proper name of the company,

                                                                  26   乐视控股（北京）有限公司.9 A true and correct copy of excerpts of results from a search of Le

                                                                  27   Holdings on the National Enterprise Credit Information Publicity System

                                                                  28
                                                                       9
                                                                           “Leshi Holding Beijing Co.” is another English translation of the company’s proper name.

                                                                       DOCS_LA:339222.10 46353/003                                  4
                                                                   Case 2:19-bk-24804-VZ             Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29               Desc
                                                                                                     Main Document    Page 10 of 122


                                                                   1   (http://www.gsxt.gov.cn/index.html), a government-run, national, enterprise credit inquiry system in

                                                                   2   the People’s Republic of China providing information from the Beijing Administration for Industry

                                                                   3   and Commerce, is attached as Exhibit “B” to the RFJN.

                                                                   4           As stated by Claimant and recited in the Complaint, at all times material to the Complaint,

                                                                   5   Ocean View is a California corporation. See Claim, Ex. A (Complaint) ¶ 3 at 2. A true and correct

                                                                   6   copy of the results of a search of Ocean View on the California Secretary of State’s online Business

                                                                   7   Search portal, indicating its jurisdiction of organization and corporate status is attached as

                                                                   8   Exhibit “C” to the RFJN.

                                                                   9                                                      III.

                                                                  10                                                ARGUMENT

                                                                  11   A.      Procedural Requirements for Objections to Claims
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           Bankruptcy Rule 3007 governs the procedure for objections to claims. It provides as
                                        LOS ANGELES, CALIFORNIA




                                                                  13   follows: “An objection to an allowance of a claim shall be in writing and filed. A copy of the
                                           ATTORNEYS AT LAW




                                                                  14   objection with notice of the hearing thereon shall be mailed or otherwise delivered to the

                                                                  15   claimant . . . at least thirty days prior to the hearing.” Fed. R. Bankr. P. 3007. Pursuant to

                                                                  16   Bankruptcy Rule 3007, a copy of the Objection will be mailed to Claimant at the address provided

                                                                  17   by Claimant in the Claim. Accordingly, by the time of the hearing hereon, the Reorganized Debtor

                                                                  18   will have complied with Bankruptcy Rule 3007.

                                                                  19           The Reorganized Debtor also will serve the Objection on counsel for the Claimant who has

                                                                  20   appeared and actively participated in this bankruptcy case.

                                                                  21   B.      The Court Must Determine the Allowance of a Claim Subject to Objection
                                                                  22           With certain exceptions, section 502(b) of the Bankruptcy Code requires, in relevant part,

                                                                  23   that if a party in interest objects to a claim, “the Court, after notice and a hearing, shall determine the

                                                                  24   amount of such claim in lawful currency of the United States as of the date of the filing of the

                                                                  25   petition, and shall allow such claim in such amount, except to the extent that -- (1) such claim is

                                                                  26   unenforceable against the debtor and property of the debtor, under any agreement or applicable law

                                                                  27   for a reason other than because such claim is contingent or unmatured . . . .” 11 U.S.C. § 502(b).

                                                                  28


                                                                       DOCS_LA:339222.10 46353/003                          5
                                                                   Case 2:19-bk-24804-VZ             Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29               Desc
                                                                                                     Main Document    Page 11 of 122


                                                                   1   C.      Burden of Proof

                                                                   2           All allegations set forth in a properly filed proof of claim are taken as true and, if the

                                                                   3   allegations set forth all facts necessary to establish a claim and are not self-contradictory, the proof

                                                                   4   of claim constitutes prima facie evidence of the validity and amount of the claim. 11 U.S.C.

                                                                   5   § 502(a); Fed. R. Bankr. P. 3001(f). However, a claimant must attach copies of writings upon which

                                                                   6   claims are based in order to carry its burden of establishing a prima facie case against the debtor.

                                                                   7   Hardin v. Gianni (In re King Invest.), 219 B.R. 848, 858 (BAP 9th Cir. 1998). Further, a claim

                                                                   8   should not be allowed if that claim is unenforceable against the debtor and property of the debtor,

                                                                   9   under any agreement or applicable law. 11 U.S.C. § 502(b)(1).

                                                                  10           Once the objector raises “facts tending to defeat the claim by probative force equal to that of

                                                                  11   the allegations of the proofs of claim themselves,’” Wright v. Holm (In re Holm), 931 F.2d 620, 623
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   (9th Cir. 1991) (quoting Collier on Bankruptcy ¶ 502.02 at 502-22 (15th ed. 1991)), then “the burden
                                        LOS ANGELES, CALIFORNIA




                                                                  13   reverts to the claimant to prove the validity of the claim by a preponderance of the evidence.”
                                           ATTORNEYS AT LAW




                                                                  14   Ashford v. Consolidated Pioneer Mortg. (In re Consolidated Pioneer Mortg.), 178 B.R. 222, 226

                                                                  15   (BAP 9th Cir. 1995), aff’d, 91 F.3d 151 (9th Cir. 1996). “‘[T]he ultimate burden of persuasion is

                                                                  16   always on the claimant.’” Holm, 931 F.2d at 623 (quoting Collier). In considering an objection to a

                                                                  17   claim, a bankruptcy court may take judicial notice of the underlying records in a bankruptcy case.

                                                                  18   O’Rourke v. Seaboard Surety Co. (In re E.R. Fergert, Inc.), 887 F.2d 955, 957-958 (9th Cir. 1998).

                                                                  19   D.      The Claim Is Unsupported and Consequently Invalid

                                                                  20           The Claim does not have prima facie validity because the Claimant failed to attach any

                                                                  21   evidence in support of the Claim. The Claimant merely attached the Complaint to the Claim, which

                                                                  22   does not provide adequate documentation to support the Claim; it is merely a summary of

                                                                  23   accusations that, by itself, substantiates nothing. Fed. R. Bankr. P. 3001(c)(1) (“when a claim . . . is

                                                                  24   based on a writing, a copy of the writing shall be filed with the proof of claim.”). See In re Lasky,

                                                                  25   364 B.R. 385, 387 (Bankr. C.D. Cal. 2007) (“A proof of claim not executed and filed in accordance

                                                                  26   with FRBP 3001 does not constitute prima facie validity as to the amount of the claim. . . . The

                                                                  27   summaries to Claim Nos. 1, 5, 6 and 7 all lack such a detailed breakdown and are insufficient under

                                                                  28   FRBP 3001(c).”); EVOQ Prop. v. Maddux (In re Meruelo Maddux Prop.), 2013 Bankr. LEXIS 4672


                                                                       DOCS_LA:339222.10 46353/003                          6
                                                                   Case 2:19-bk-24804-VZ             Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29             Desc
                                                                                                     Main Document    Page 12 of 122


                                                                   1   at *25 (BAP 9th Cir. Apr. 15, 2013) (“Objections asserting lack of documentation may deprive the

                                                                   2   claim of prima facie validity. . . .”); Sass v. Barclays Bank PLC (In re American Home Mortg.), 501

                                                                   3   B.R. 44, 62 (Bankr. D. Del. 2013) (“Pursuant to Federal Rule of Bankruptcy Procedure 3001, where

                                                                   4   a proof of claim does not provide the facts and documents necessary to support the claim, it is not

                                                                   5   entitled to the presumption of prima facie validity.”) (citing In re All-American Auxiliary Ass’n, 95

                                                                   6   B.R. 540, 544 (Bankr. S.D. Ohio 1989)). A claimant has the ultimate burden of persuasion when an

                                                                   7   objection to its claim has been filed; the objector has only the initial burden to produce evidence

                                                                   8   sufficient to negate the prima facie validity of the filed claim. Lundell v. Anchor Constr. Specialists,

                                                                   9   Inc., 223 F.3d 1035, 1039 (9th Cir. 2000) (“The ultimate burden of persuasion remains at all times

                                                                  10   upon the claimant.”); In re Allegheny Int’l, 954 F.2d 167, 173-74 (3d Cir. 1992); Chatlos Syst. v.

                                                                  11   Kaplan (In re TIE/Communications), 163 B.R. 435, 440-41 (Bankr. D. Del. 1994). See Rund v.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Kirkland (In re EPD Inv. Co.), 2020 Bankr. LEXIS 3091, at *50 (Bankr. C.D. Cal. Oct. 29, 2020)
                                        LOS ANGELES, CALIFORNIA




                                                                  13   (“When the objector has shown enough evidence to negate one or more facts in the proof of claim,
                                           ATTORNEYS AT LAW




                                                                  14   the burden shifts back to the claimant to prove the validity of the claim by a preponderance of

                                                                  15   evidence.”).

                                                                  16           In the absence of any supporting documentation, the Claim lacks the presumption of validity

                                                                  17   and may be disallowed in its entirety on this basis alone.

                                                                  18   E.      The Debtor Is Not Liable for the Claim
                                                                  19           As already noted above, YT is not a party to the Lease and, as such, has no contractual

                                                                  20   relationship with the Claimant. Instead, the Claimant alleges that the Lessees on the Lease and

                                                                  21   Ocean View are “alter egos” of YT.

                                                                  22           1.       Alter Ego Is an Extreme Remedy, Sparingly Used

                                                                  23           The law grants corporations the presumption of a separate identity. “It is the plaintiff’s

                                                                  24   burden to overcome the presumption of the separate existence of the corporate entity.” Mid-Century

                                                                  25   Ins. Co. v. Gardner, 9 Cal. App. 4th 1205, 1212 (1992). “‘Because society recognizes the benefits

                                                                  26   of allowing persons and organizations to limit their business risks through incorporation, sound

                                                                  27   public policy dictates that imposition of alter ego liability be approached with caution.’” Gopal v.

                                                                  28   Kaiser Found. Health Plan, 248 Cal. App. 4th 425, 431 (2016) (quoting Las Palmas Assoc. v. Las


                                                                       DOCS_LA:339222.10 46353/003                        7
                                                                   Case 2:19-bk-24804-VZ              Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29                               Desc
                                                                                                      Main Document    Page 13 of 122


                                                                   1   Palmas Ctr., 235 Cal App. 3d 1220, 1249 (1991)). Indeed, “the corporate form will be disregarded

                                                                   2   only in narrowly defined circumstances. . . .” Mesler v. Bragg Mgmt., 39 Cal.3d 290, 301 (1985);

                                                                   3   see Sonora Diamond Corp. v. Superior Court, 83 Cal. App. 4th 523, 539 (2000) (“Alter ego is an

                                                                   4   extreme remedy, sparingly used.”).10 Indeed, where, as here, a plaintiff’s theory of alter-ego is

                                                                   5   founded on a contractual relationship, courts are less likely to apply the doctrine. See Cambridge

                                                                   6   Elecs. Corp. v. MGA Elecs., Inc., 227 F.R.D. 313, 330 n. 50 (C.D. Cal. 2004) (applying California

                                                                   7   alter ego law and collecting cases); accord, 2 Cal. Prac. Guide Corps., § 2:52 (Rutter Group 2021).

                                                                   8            A California treatise states that:

                                                                   9                     In determining whether to disregard corporate form, federal court
                                                                                         applies federal substantive law, but may look to state law for guidance;
                                                                  10
                                                                                         federal standard considers three factors: amount of respect given to
                                                                  11                     separate identity of corporation by shareholders; degree of injustice
                                                                                         that would result from recognition of corporate entity; and any
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                     fraudulent intent of incorporators.
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                       14 Cal. Forms of Pleading and Practice–Annotated § 161.33 [9] (2021) citing Bd. of Trustees v.
                                                                  14
                                                                       Valley Cabinet & Mfg. Co., 877 F.2d 769, 772 (9th Cir. 1989) (“We have held that evidence
                                                                  15
                                                                       establishing shareholder disrespect for a corporation's separate identity alone is an insufficient reason
                                                                  16
                                                                       to pierce the corporate veil . . ..; defendant’s corporate veil was not pierced because fraudulent intent
                                                                  17
                                                                       and injustice were not shown.”) (citing Seymour v. Hull & Moreland Engineering, 605 F.2d 1105,
                                                                  18
                                                                       1112-13 (9th Cir. 1979); International Brotherhood of Electrical Workers, Local Union No. 332 v.
                                                                  19
                                                                       Hyland Wilson Electrical Contractors, Inc., 881 F.2d 820, 821 (9th Cir. 1989) (“The record
                                                                  20
                                                                       developed in the arbitration proceeding on the latter issues contains no findings and little evidence
                                                                  21
                                                                       relevant to whether either or both corporations were alter egos of the Hylands individually. No
                                                                  22
                                                                       additional evidence on that issue was presented to the district court. On this record the judgment
                                                                  23
                                                                       imposing liability upon the Hylands cannot be sustained.”)).10 See Swanson v. Levy, 509 F.2d 859,
                                                                  24
                                                                       862 (9th Cir. 1975) (“In principle, however, the disregarding of the corporate form of business
                                                                  25
                                                                       should not rest on the manner of doing business in general, but should rest on the effect that the
                                                                  26

                                                                  27
                                                                       10
                                                                         Where, as here, a plaintiff’s theory of alter ego is founded on a contractual relationship, courts are less likely to apply
                                                                  28   the doctrine. See Cambridge Elecs. Corp. v. MGA Elecs., Inc., 227 F.R.D. 313, 330 n.50 (C.D. Cal. 2004 (applying
                                                                       California alter ego law and collecting cases); accord, 2 Cal. Prac. Guide Corps. § 2:52.2.

                                                                       DOCS_LA:339222.10 46353/003                                   8
                                                                   Case 2:19-bk-24804-VZ             Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29                  Desc
                                                                                                     Main Document    Page 14 of 122


                                                                   1   manner of doing business has on the particular transaction involved.”).

                                                                   2           While in most federal circuits—including the Ninth Circuit—the federal factors have been

                                                                   3   applied particularly in pension and labor cases, federal courts in the Ninth Circuit have applied the

                                                                   4   federal factors in bankruptcy proceedings. Vanderbilt Props. v. Buchbinder (In re Windmill Farms,

                                                                   5   Inc.), 841 F.2d 1467, 1474 (9th Cir. 1988) (finding that entities were not alter egos under federal

                                                                   6   case law when considering motion for assumption of lease under section 364 of the Bankruptcy

                                                                   7   Code), rev’g on other grounds 70 B.R. 618, 621 (BAP 9th Cir. 1987) (citing Seymour, 605 F.2d

                                                                   8   1105; Swanson, 509 F.2d 859). See Drew v. Hart (In re Hart), 2014 Bankr. LEXIS 1012, at *87

                                                                   9   (Bankr. N.D. Cal. Mar. 14, 2014) (applied federal test to claim of nondischargeability for fraud

                                                                  10   under section 523(a)(2)(A) of the Bankruptcy Code).

                                                                  11           As stated above, regarding alter ego, federal courts may look to state law for guidance. See
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Politte v. United States, 2012 U.S. Dist. LEXIS 38467, at *29-30 and n.18 (S.D. Cal. Mar. 21, 2012)
                                        LOS ANGELES, CALIFORNIA




                                                                  13   (“Federal common law governs the application of the alter-ego doctrine in a variety of contexts and
                                           ATTORNEYS AT LAW




                                                                  14   in the Ninth Circuit the alter-ego doctrine mirrors that of California. Accordingly, ‘application of

                                                                  15   California and federal [alter-ego] law dictate the same result’ on questions of alter-ego because they

                                                                  16   are virtually identical and because alter-ego doctrine is more developed in the California courts,

                                                                  17   California case law is instructive in this case.”), (quoting Ministry of Def. of Islamic Republic v.

                                                                  18   Gould, Inc., 969 F.2d 764, 769 n. 3 (9th Cir. 1992) (“California law on piercing the corporate veil is

                                                                  19   substantially similar to the rule announced in our cases.”), aff’d. 587 F. App’x 406 (9th Cir. 2014).

                                                                  20           The California Supreme Court has stated a two prong test that is consistent with the three

                                                                  21   prong federal test:

                                                                  22                    There is no litmus test to determine when the corporate veil will be
                                                                                        pierced; rather the result will depend on the circumstances of each
                                                                  23
                                                                                        particular case. There are, nevertheless, two general requirements:
                                                                  24                    ‘(1) that there be such unity of interest and ownership that the separate
                                                                                        personalities of the corporation and the individual no longer exist and
                                                                  25                    (2) that, if the acts are treated as those of the corporation alone, an
                                                                                        inequitable result will follow.’
                                                                  26                            The essence of the alter ego doctrine is that justice be done. . . .
                                                                                        Thus the corporate form will be disregarded only in narrowly defined
                                                                  27
                                                                                        circumstances and only when the ends of justice so require. . . [and
                                                                  28                    then] “under certain circumstances a hole will be drilled in the wall of


                                                                       DOCS_LA:339222.10 46353/003                           9
                                                                   Case 2:19-bk-24804-VZ             Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29                Desc
                                                                                                     Main Document    Page 15 of 122


                                                                   1                    limited liability erected by the corporate form; for all purposes other
                                                                                        than that for which the hole was drilled, the wall still stands.
                                                                   2
                                                                       Mesler, 39 Cal.3d at 301 (quoting Automortriz del Golfo v. Resnick, 47 Cal. 2d 792, 796 (1957)).
                                                                   3
                                                                               Also in California, “there is no such thing as a substantive alter ego claim at all: ‘A claim
                                                                   4
                                                                       against a defendant, based on the alter ego theory, is not itself a claim for substantive relief, e.g.,
                                                                   5
                                                                       breach of contract or to set aside a fraudulent conveyance, but rather procedural. . . .’” Ahcom, Ltd.
                                                                   6
                                                                       v. Smeding, 623 F.3d 1248, 1251 (9th Cir. 2010) (quoting Hennessey’s Tavern, Inc. v. American Air
                                                                   7
                                                                       Filter Co., 204 Cal. App.3d 1351, 1359 (1988)), quoted in Wuxi City Runyuan Keji Ziaoe Daikuan
                                                                   8
                                                                       Co. v. Xuewei Wu, 2013 U.S.Dist. LEXIS 195308, at *10 (C.D. Cal. May 1, 2013) (“The court finds
                                                                   9
                                                                       that vicarious liability, alter ego liability, and conspiracy are not independent causes of action but
                                                                  10
                                                                       rather theories of liability.”).
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                               The United States District Court for the Central District of California has stated that: “‘To
                                                                  12
                                                                       sufficiently allege a theory of alter ego, plaintiffs must provide “more than labels and
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                       conclusions”—‘[f]actual allegations must be enough to raise a right to relief above the speculative
                                                                  14
                                                                       level.’” Gerritsen v. Warner Bros. Ent., 116 F.Supp.3d 1104, 1142 (C.D. Cal. 2015) (applying
                                                                  15
                                                                       California law) (quoting Hoang v. Vinh Phat Supermarket, 2013 U.S. Dist. LEXIS 114475, at *41
                                                                  16
                                                                       (E.D. Cal. Aug. 13, 2013) (“Plaintiffs’ allegations of a unity of ownership and interest and control
                                                                  17
                                                                       over working conditions are conclusory, as is their claim that Vinh Phat is undercapitalized. The
                                                                  18
                                                                       factual allegation that they offer to show undercapitalization—that the individual defendants have
                                                                  19
                                                                       ‘funneled’ Vinh Phat’s funds into the personal accounts of themselves, their family, and their
                                                                  20
                                                                       associates is insufficient. Without further factual context, such ‘funneling’ could merely be the usual
                                                                  21
                                                                       practice of corporations to pay dividends to shareholders, and engaging in such a practice does not
                                                                  22
                                                                       necessarily mean that a corporation is undercapitalized.”). See Gerritsen, 116 F.Supp.3d at 1140-41
                                                                  23
                                                                       (regarding individual defendants: “Plaintiff’s alter ego allegations are too conclusory to survive a
                                                                  24
                                                                       motion to dismiss. ‘Conclusory allegations of “alter ego” status are insufficient to state a claim.
                                                                  25
                                                                       Rather a plaintiff must allege specifically both elements of alter ego liability, as wells as facts
                                                                  26
                                                                       supporting each. . . .”) (quoting Sandoval v. Ali, 34 F.Supp.3d 1031, 1040 (N.D. Cal. 2014); Norins
                                                                  27
                                                                       Realty Co. v. Consolidated Abstract & Title Co., 80 Cal. App.2d 879, 881 (1947) (“The court will
                                                                  28


                                                                       DOCS_LA:339222.10 46353/003                         10
                                                                   Case 2:19-bk-24804-VZ             Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29                            Desc
                                                                                                     Main Document    Page 16 of 122


                                                                   1   not disregard the corporate entity unless it is necessary in order to prevent fraud or injustice. Mere

                                                                   2   ownership of all the stock and control and management of a corporation is not of itself sufficient to

                                                                   3   cause the courts to disregard the corporate entity.”). Norins is discussed in 5 California Points &

                                                                   4   Authorities § 52.60[3][d] (2021). Accord, Cal. Corp. Code § 300(e) (“The failure of a close

                                                                   5   corporation to observe corporate formalities relating to meetings of directors or shareholders in

                                                                   6   connection with the management of its affairs, pursuant to an agreement authorized by subdivision

                                                                   7   (b), shall not be considered a factor tending to establish that the shareholders have personal liability

                                                                   8   for corporate obligations.”).

                                                                   9            The relationship between the Debtor and the Lessees here are akin to a parent-subsidiary

                                                                  10   relationship. Absent egregious facts, parents and subsidiaries are not alter egos. See Gerritsen, 116

                                                                  11   F.Supp.3d at 1138-39 (“As the Ninth Circuit and California courts have routinely observed,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   however, in and of itself, a parent’s complete control of a subsidiary does not show that there is an
                                        LOS ANGELES, CALIFORNIA




                                                                  13   alter ego relationship between the two . . . .”; “‘it is considered a normal attribute of ownership that
                                           ATTORNEYS AT LAW




                                                                  14   officers and directors of the parent serve as officers and directors of the subsidiary . . . . [T]he fact

                                                                  15   that a parent and subsidiary “share the same office location, or the same website and telephone

                                                                  16   number, does not necessarily reflect an abuse of the corporate form or the existence of an alter ego

                                                                  17   relationship. . . . [T]hat defendants share common business departments and employees [and the

                                                                  18   parent] provides funding . . . are not necessarily indicative of an alter ego relationship; rather they

                                                                  19   are common aspects of parent-subsidiary relationships.”). Id. at 1138-41 (quoting Sonora Diamond,

                                                                  20   83 Cal. 3d at 548-49). 11 In particular, “California courts routinely reject the view that the potential

                                                                  21   difficulty a plaintiff faces collecting a judgment is an inequitable result that warrants application of

                                                                  22   the alter ego doctrine.’” Id., at 1144 (quoting Neilson v. Union Bank, 290 F.Supp. 2d 1101, 1117

                                                                  23   (C.D. Cal. 2003)).

                                                                  24
                                                                       11
                                                                          Gerritsen, 116 F. Supp. 3d, at 1141 (“[T]he facts pled in the first amended complaint do not show that WB has
                                                                  25   ‘manipulated’ Katja’s and New Line’s assets and liabilities such that it ‘owns and/or controls all assets of Katja and New
                                                                       Line’ or commingles those companies' assets with its own. . . . [T]he preceding discussion makes clear, the indicia of
                                                                  26   WB's purported ‘control’ of Katja and New Line that Gerritsen pleads are, for the most part, circumstances that are
                                                                       merely incidental to a typical parent-subsidiary relationship.”) (emphasis added). Id., at 1142 (the alleged facts “do not
                                                                  27   give rise to a plausible inference that WB dictates every facet of Katja’s and New Line’s business – from broad policy
                                                                       decisions to routine matters of day-to-day operation.”) (emphasis added). Also, “California courts generally require
                                                                  28   some evidence of bad faith conduct on the part of defendants before concluding that an inequitable result justifies an
                                                                       alter ego finding. Id., at 1143.

                                                                       DOCS_LA:339222.10 46353/003                                11
                                                                   Case 2:19-bk-24804-VZ             Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29              Desc
                                                                                                     Main Document    Page 17 of 122


                                                                   1           2.       The Lessees and Ocean View Are Separate from the Debtor

                                                                   2           Here, the Claimant cannot show that there is such unity of interest and ownership that the

                                                                   3   separate personalities of the corporation and its individual owner no longer exist. As part of this

                                                                   4   Objection, the Debtor has provided evidence that both Lessees and Ocean View are entities legally

                                                                   5   separate from the Debtor. Like all debtors, the Debtor provided detailed Schedules of Assets and

                                                                   6   Liabilities and a Statement of Financial Affairs and made himself available to and answered

                                                                   7   questions posed by creditors at the examination required by section 341(a) of the Bankruptcy Code.

                                                                   8   Additionally, as described by the Creditors’ Committee in previous filings with the Court, the Debtor

                                                                   9   (and other parties) provided additional documentation and testimony as part of a comprehensive

                                                                  10   investigation and forensic due diligence process conducted by the Creditors’ Committee’s

                                                                  11   professionals regarding the Debtor and his assets, historical transactions and business operations, led
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   by a former FBI Special Agent. To the extent the Debtor’s assets were found to have been
                                        LOS ANGELES, CALIFORNIA




                                                                  13   commingled with those of the Lessees or Ocean View and there was such unity of interest and
                                           ATTORNEYS AT LAW




                                                                  14   ownership among these parties that the Creditors’ Committee could obtain additional assets of such

                                                                  15   entities to satisfy creditors’ claims, no doubt it would have done so. Instead, as set forth in the

                                                                  16   Waldie Declaration, the Creditors’ Committee determined that the Debtor’s assets and liabilities

                                                                  17   were as represented by the Debtor.

                                                                  18           3.       The Claimant Cannot Assert an Inequitable Result from the Maintenance of

                                                                  19                    Corporate Separateness

                                                                  20           Even if the Claimant were able to allege a sufficient unity of interest between YT and either

                                                                  21   of the Lessees or Ocean View (a non-tenant), it still must show that an inequitable result will follow

                                                                  22   if the entities’ corporate separateness is maintained. See Las Palmas, 235 Cal. App. 3d at 1249-50.

                                                                  23   However, the only inequity the Claimant can point to is that it may not be able to recover any rent or

                                                                  24   damages due under the Lease. See Complaint, 20 at ¶ 56 (injustice would result “by protecting YT

                                                                  25   from liability for the wrongful acts committed by them through or under the names of either or both

                                                                  26   of Le Holdings and/or Le Technology.”). An assertion that the Claimant is merely an unsatisfied

                                                                  27   creditor is insufficient. See Sonora Diamond, 83 Cal. App. 4th at 539 (“The alter ego doctrine does

                                                                  28   not guard every unsatisfied creditor of a corporation but instead affords protection where some


                                                                       DOCS_LA:339222.10 46353/003                        12
                                                                   Case 2:19-bk-24804-VZ             Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29               Desc
                                                                                                     Main Document    Page 18 of 122


                                                                   1   conduct amounting to bad faith makes it inequitable for the corporate owner to hide behind the

                                                                   2   corporate form. Difficulty in enforcing a judgment or collecting a debt does not satisfy this

                                                                   3   standard.”) (collecting cases).

                                                                   4           Here, the Debtor has no direct liability to the Claimant, which is merely an unsatisfied

                                                                   5   creditor of two non-debtor entities that are not alter egos of the Debtor. Therefore, in the absence of

                                                                   6   the Claimant being able to meet the high burden needed to satisfy the two-part test and invoke the

                                                                   7   doctrine, the Claim should be disallowed.

                                                                   8                                                      IV.

                                                                   9                                  GENERAL RESERVATION OF RIGHTS

                                                                  10           The Reorganized Debtor expressly reserves the right to amend, modify, or supplement this

                                                                  11   Objection, and to file additional, other, or further objections to any proofs of claim filed in this
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Chapter 11 Case, including, without limitation, objections as to the amounts asserted therein, or any
                                        LOS ANGELES, CALIFORNIA




                                                                  13   other claims (filed or not) against the Reorganized Debtor, regardless of whether such claims are
                                           ATTORNEYS AT LAW




                                                                  14   subject to this Objection. Should one or more of the grounds of objection stated in this Motion be

                                                                  15   denied, the Reorganized Debtor reserves his rights to object on other stated grounds or on any other

                                                                  16   grounds he discovers. In addition, the Reorganized Debtor reserves the right to file counterclaims

                                                                  17   against the holders of any such claims.

                                                                  18                                                       V.

                                                                  19                                                   NOTICE

                                                                  20           The Reorganized Debtor will serve copies of this Objection on: (a) the Claimant, (b) the

                                                                  21   Office of the United States Trustee, (c) counsel to the Creditor Trustee, and (d) all parties who have

                                                                  22   requested notices in this chapter 11 case pursuant to Bankruptcy Rule 2002.

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:339222.10 46353/003                         13
                                                                   Case 2:19-bk-24804-VZ             Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29          Desc
                                                                                                     Main Document    Page 19 of 122


                                                                   1                                                      VI.

                                                                   2                                               CONCLUSION

                                                                   3            WHEREFORE, the Reorganized Debtor respectfully requests that the Court enter an order

                                                                   4   sustaining the Objection, disallowing the Claim in its entirety and granting the Reorganized Debtor

                                                                   5   such other and further relief as is just and proper.

                                                                   6   Dated:       August 20, 2021                   PACHULSKI STANG ZIEHL & JONES LLP
                                                                   7

                                                                   8                                                  /s/ Malhar S. Pagay
                                                                                                                      Richard M. Pachulski
                                                                   9                                                  Malhar S. Pagay
                                                                  10                                                  Attorneys for Reorganized Debtor
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:339222.10 46353/003                            14
                                                                         Case 2:19-bk-24804-VZ             Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29                   Desc
                                                                                                           Main Document    Page 20 of 122


                                                                         1                                     DECLARATION OF YUETING JIA

                                                                         2             I, Yueting Jia, under penalty of perjury, declare as follows:

                                                                         3             1.      I am the reorganized debtor (the “Reorganized Debtor”).

                                                                         4             2.      On June 5, 2020, this Court entered an order confirming the Debtor’s Third Amended

                                                                         5   Chapter 11 Plan of Reorganization Under Chapter 11 of the Bankruptcy Code, as modified (the

                                                                         6   “Plan”). The Plan became effective on June 26, 2020.

                                                                         7             3.      Pursuant to the Order Granting Reorganized Debtor’s Motion for Order to Further

                                                                         8   Extend Time to File Claim Objections [Docket No. 961], I may file objections to claims through and

                                                                         9   including August 20, 2021.

                                                                        10             4.      I submit this declaration (the “Declaration”) in support of the Objection to Claim No.

                                                                        11   60 Filed by Han’s San Jose Hospitality LLC (the “Objection”). 12
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                        12             5.      Except as otherwise indicated, all statements in this Declaration are based upon my
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13   personal knowledge; my review of books and records, relevant documents, and other information
                                              ATTOR NE YS A T LAW




                                                                        14   prepared or collected by my employees, advisors, and representatives; or my opinion based on my

                                                                        15   experience. In making my statements based on my review of books and records, relevant

                                                                        16   documents, and other information prepared or collected by my professionals, advisors, and

                                                                        17   employees, I have relied upon these professionals, advisors, and employees accurately recording,

                                                                        18   preparing, or collecting such documentation and other information. If I were called to testify as a

                                                                        19   witness in this matter, I could and would competently testify to each of the facts set forth herein.

                                                                        20             6.      I am not fluent in English. Accordingly, in the ordinary course of my business and

                                                                        21   personal affairs that require me to communicate in English either orally or in writing, I employ

                                                                        22   interpreters/translators who are fluent in both English and Chinese. I am utilizing such

                                                                        23   interpreters/translators in connection with matters that arise in connection with my chapter 11 case

                                                                        24   and intend to continue to do so. I have reviewed the Objection with the assistance of such

                                                                        25   interpreters/translators and can confirm that the factual statements contained therein are true and

                                                                        26   correct to the best of my knowledge.

                                                                        27

                                                                        28
                                                                             12
                                                                                  Capitalized terms not defined herein shall have the same meaning ascribed to them in the Objection.

                                                                             DOCS_LA:339222.10 46353/003                                 15
                                                                         Case 2:19-bk-24804-VZ             Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29            Desc
                                                                                                           Main Document    Page 21 of 122


                                                                         1           7.       I have reviewed Claim No. 60 (the “Claim”) filed by Han’s San Jose Hospitality LLC

                                                                         2   (the “Claimant”). I understand that the Claim, a true and correct copy of which is attached hereto as

                                                                         3   Exhibit “A,” is predicated upon a Complaint for (1) Breach of Contract; (2) Breach of Implied

                                                                         4   Covenant of Good Faith and Fair Dealing; (3) Fraud; (4) Negligent Misrepresentation; (5)

                                                                         5   Negligence; (6) Intentional Interference with Contract (the “Complaint”), filed by Claimant against

                                                                         6   me and Ocean View Drive, Inc. (“Ocean View”), and attached to the proof of claim.

                                                                         7           8.       The Complaint states: “This is an action for breach of contract and related claims

                                                                         8   arising out of a written rental agreement (“Lease”) for … commercial property ….” Complaint, 1 at

                                                                         9   ¶ 1. The written rental agreement referenced in the Complaint is that certain Office Lease, by and

                                                                        10   between BSREP Rio Robles LLC, on the one hand, and Le Technology, Inc., and Le Holdings

                                                                        11   (Beijing) Co., Ltd., attached as Exhibit “1” to the Complaint (the “Lease”). The Complaint alleges
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                        12   that “[o]n information and belief, [Claimant] alleges that Ocean View Drive, Le Technology and
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13   Faraday Future served as alter egos for [the Debtor] ….” Id., 2 at ¶ 4.
                                              ATTOR NE YS A T LAW




                                                                        14           9.       I am not a party to the Lease.

                                                                        15           10.      I believe that Le Technology submitted invoices to Faraday Future as a result of

                                                                        16   occupying the premises subject to the Lease.

                                                                        17

                                                                        18           I declare under penalty of perjury under the laws of the United States of America that the

                                                                        19   foregoing is true and correct.

                                                                        20                         20th day of August, 2021, at _______________,
                                                                                     Executed this ____                           Gardena        California.

                                                                        21

                                                                        22
                                                                                                                                   Yueting Jia
                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                                                                                  16
                                                                             DOCS_LA:339222.10 46353/003
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 22 of 122




                    EXHIBIT A
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 23 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 24 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 25 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 26 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 27 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 28 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 29 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 30 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 31 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 32 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 33 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 34 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 35 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 36 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 37 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 38 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 39 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 40 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 41 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 42 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 43 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 44 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 45 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 46 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 47 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 48 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 49 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 50 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 51 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 52 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 53 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 54 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 55 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 56 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 57 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 58 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 59 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 60 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 61 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 62 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 63 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 64 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 65 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 66 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 67 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 68 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 69 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 70 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 71 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 72 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 73 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 74 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 75 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 76 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 77 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 78 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 79 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 80 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 81 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 82 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 83 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 84 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 85 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 86 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 87 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 88 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 89 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 90 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 91 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 92 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 93 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 94 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 95 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 96 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 97 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 98 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document    Page 99 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document   Page 100 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document   Page 101 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document   Page 102 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document   Page 103 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document   Page 104 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document   Page 105 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document   Page 106 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document   Page 107 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document   Page 108 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document   Page 109 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document   Page 110 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document   Page 111 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document   Page 112 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document   Page 113 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document   Page 114 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document   Page 115 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document   Page 116 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document   Page 117 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document   Page 118 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document   Page 119 of 122
Case 2:19-bk-24804-VZ   Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29   Desc
                        Main Document   Page 120 of 122
            Case 2:19-bk-24804-VZ                 Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29                                       Desc
                                                  Main Document   Page 121 of 122

                                          PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

 A true and correct copy of the foregoing document entitled (specify): REORGANIZED DEBTOR’S OBJECTION TO
 CLAIM NO. 60 FILED BY HAN’S SAN JOSE HOSPITALITY LLC; DECLARATION OF YUETING JIA IN SUPPORT
 THEREOF will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
 and (b) in the manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 August 20, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) August 20, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy
 case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.


                VIA U.S. MAIL
                United States Bankruptcy Court
                Central District of California
                Attn: Hon. Vincent Zurzolo
                Edward R. Roybal Federal Bldg./Courthouse
                255 East Temple Street, Suite 1360
                Los Angeles, CA 90012

                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) August 20, 2021, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 August 20, 2021              Sophia L. Lee                                                   /s/ Sophia L. Lee
 Date                         Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.2 46353/002
        Case 2:19-bk-24804-VZ                Doc 975 Filed 08/20/21 Entered 08/20/21 17:27:29                                       Desc
                                             Main Document   Page 122 of 122


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com
        Maria Cho Maria.Cho@faegredrinker.com, ann.grosso@faegredrinker.com
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
        Stephen D Finestone sfinestone@fhlawllp.com
        Richard H Golubow rgolubow@wghlawyers.com, jmartinez@wghlawyers.com;mweinberg@wghlawyers.com
        Jared T. Green , spappa@svglaw.com
        Robbin L. Itkin ritkin@sklarkirsh.com, cbullock@sklarkirsh.com
        Stephanie L Krafchak krafchak.stephanie1@gmail.com, krafchak.stephanie1@gmail.com
        Mette H Kurth mkurth@foxrothschild.com, mette-kurth-7580@ecf.pacerpro.com
        Dare Law dare.law@usdoj.gov
        Ben H Logan blogan@omm.com
        Robert S Marticello Rmarticello@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        David W. Meadows david@davidwmeadowslaw.com
        Kevin Meek kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
        John A Moe john.moe@dentons.com, glenda.spratt@dentons.com;derry.kalve@dentons.com
        Byron Z Moldo bmoldo@ecjlaw.com, amatsuoka@ecjlaw.com,sgaeta@ecjlaw.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Matthew J Olson olson.matt@dorsey.com, stell.laura@dorsey.com
        Richard M Pachulski rpachulski@pszjlaw.com
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Diana M Perez , diana-perez-7352@ecf.pacerpro.com
        Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com;jnavarro@lesnickprince.com
        Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.inforuptcy.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        Helena Tseregounis helena.tseregounis@lw.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Ryan A Witthans rwitthans@fhlawllp.com
        Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
        Claire K Wu claire.wu@pillsburylaw.com,
         mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com;kfiles@sulmeyerlaw.com
        Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
        David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.2 46353/002
